Citation Nr: 0535039	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-20 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot and 
ankle disability.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post right knee injury.

3.  Entitlement to an increased disability rating for 
service-connected post-operative residuals of post-traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
5.  Entitlement to an increased disability rating for 
service-connected right elbow ulnar neuropathy, currently 
rated as 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected left elbow ulnar neuropathy, currently 
rated as 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
rated as 10 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion, currently rated as 40 percent 
disabling.

10. Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right foot 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

The veteran served on active duty from January 1969 to 
January 1972, had a period of active duty for training from 
November 1987 to June 1986, and served on active duty from 
January 1991 to February 1992. 

In an October 1990 rating decision, service connection was 
denied for a left foot condition, to include a left ankle 
disability.  In a November 1992 rating decision, service 
connection was granted for bilateral carpal tunnel syndrome; 
a 10 percent disability rating was assigned for each 
extremity.  Service connection was also granted for status 
post right knee injury; a noncompensable (zero percent) 
disability rating was assigned.  Furthermore, service 
connection was granted for residuals of a right foot injury; 
a noncompensable (zero percent) disability rating was 
assigned.  

In a July 1993 rating decision, service connection was 
granted for herniated nucleus pulposus, C5-C6; a 10 percent 
disability rating was assigned.  In an October 1994 rating 
decision, a 20 percent disability rating for herniated 
nucleus pulposus, C5-C6, was assigned.  In an April 1997 
Board decision, service connection for a left knee disability 
was granted.  In an April 1997 rating decision subsequent to 
that Board decision, a 10 percent disability rating for post-
operative residuals of post-traumatic arthritis of the left 
knee was assigned.  In an October 1998 rating decision, a 40 
percent disability rating for herniated nucleus pulposus, C5-
C6, was assigned effective August 1, 1994.  In an August 1999 
Board decision, an increased disability rating in excess of 
40 percent from August 1, 1994, was denied.  In an April 2001 
Board decision, the Board held that there was no clear and 
unmistakable error in the August 1999 Board decision.

In May 2000 the veteran filed claims of entitlement to 
service connection for bilateral cubital tunnel syndrome and 
increased disability ratings for his bilateral knee 
disabilities.  In November 2001 the veteran submitted an 
untimely Notice of Disagreement (NOD) to the denial of 
service connection for a left foot injury in the October 1990 
rating decision.  The RO construed this NOD as a claim to 
reopen service connection for a left foot disability.  Also, 
in November 2001, the veteran filed a general claim for 
increased disability ratings.  

In a December 2002 rating decision, service connection was 
granted for bilateral elbow ulnar neuropathies; 30 and 20 
percent disability ratings were assigned for right and left 
elbow ulnar neuropathies, respectively, effective July 30, 
2001.  In that rating decision, claims of entitlement to 
service connection for residuals of a left foot injury and 
increased disability ratings for residuals of a right foot 
injury, status post right knee injury, post-operative 
residuals of post-traumatic arthritis of the left knee, 
herniated nucleus pulposus, C5-C6, status post discectomy and 
fusion, and bilateral carpal tunnel syndrome were denied.  
The veteran filed timely NOD's with respect to the denials of 
the claim of service connection for residuals of a left foot 
injury and the increased rating claims in the December 2002 
rating decision.  

In January 2003, the veteran filed a claim of entitlement to 
service connection for PTSD.  In an April 2002 rating 
decision, service connection for PTSD was denied.  The 
veteran filed a timely NOD as to the denial of service 
connection for PTSD in the April 2002 rating decision.  The 
RO issued statements of the case (SOC) in July 2003 on the 
issues of service connection for PTSD and increased 
disability ratings for the cervical spine disability and the 
neurological disabilities of the upper extremities, and the 
veteran perfected an appeal by way of  substantive appeals 
(VA Form 9's) received later that month.  The RO issued a SOC 
in April 2004 on the issues of service connection for a left 
foot injury and increased disability ratings for the 
bilateral knee disabilities and the right foot disability, 
and the veteran perfected an appeal by way of a substantive 
appeal (VA Form 9) received in June 2004.

The issues of entitlement to service connection for PTSD and 
increased disability ratings for residuals of a right foot 
injury, herniated nucleus pulposus, C5-C6, status post 
discectomy and fusion, bilateral ulnar neuropathy, and 
bilateral carpal tunnel syndrome are addressed in the REMAND 
portion of this decision, below, and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In May 2000 the veteran filed a claim for an increased 
disability rating for bursitis of the hips.  In June 2000 the 
RO received the veteran's claim for an increased disability 
rating for epididymitis.  In October 2000 the veteran filed 
claims of entitlement to service connection for polyarthritis 
and an increased disability rating for pseudofolliculitis 
barbae with keloids of the left shoulder, neck, and chest.  
In an April 2002 letter, the RO informed the veteran that 
they are reopening his claims of service connection for a 
left Achilles tendon blister and skin conditions of the hands 
and feet.  At the March 2005 hearing, the veteran raised the 
issue of service connection for a left foot and ankle 
disability as secondary to the service-connected post-
operative residuals of post-traumatic arthritis of the left 
knee.  To the Board's knowledge, those claims have not been 
adjudicated.  They are therefore not in appellate status.  
Those matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a left foot condition, to include a 
left ankle disability, in an October 1990 rating decision.  

2.  The evidence received since the October 1990 rating 
decision does relate to an unsubstantiated fact necessary to 
substantiate the claim of service connection for a left foot 
and ankle disability.

3.  Competent medical evidence does not support a finding 
that a left foot and ankle disability, to include 
degenerative joint disease of the left ankle, currently 
exists.

4.   The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain.  The objective 
clinical findings show that the veteran's right knee 
disability does not result in lateral instability or 
recurrent subluxation, or any  functional loss or objective 
symptomatology.  X-rays have been negative for arthritis.

5.  The veteran's post-operative residuals of traumatic 
arthritis of the left knee is manifested by complaints of 
pain.  The medical evidence of record indicates that the 
veteran's left knee disability is not productive of 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees, and there is no 
medical evidence of additional functional loss of the left 
knee due to pain.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected knee disabilities that are the subject of this 
appeal, so as to render impractical the application of the 
regular schedular standards

.
CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying the claim of 
service connection for a left foot condition, to include a 
left ankle disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the October 1990 rating 
decision is new and material, and the claim of entitlement to 
service connection for a left foot and ankle disability has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  A left foot and ankle disability was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for an increased disability rating for the 
veteran's status post right knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257 (2005).

5.  The criteria for a rating in excess of 10 percent for the 
veteran's post-operative residuals of post-traumatic 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

6.  The criteria for referral for either of the service-
connected knee disabilities on an extra-schedular basis is 
not met.  38 C.F.R. § 3.321(b)(1) (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left foot and 
ankle disability. 
He also seeks increased ratings for his service-connected 
bilateral knee disabilities.  

As is discussed elsewhere in this decision, the remaining 
issues, entitlement to service connection for PTSD and 
increased ratings for residuals of a right foot injury, 
herniated nucleus pulposus, C5-C6, status post discectomy and 
fusion, bilateral ulnar neuropathy, and bilateral carpal 
tunnel syndrome, are being remanded for further evidentiary 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Once claims 
are reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claims for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A (West 2002).  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
the increased rating claims.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist, all three of 
which apply to the veteran's increased rating claims.  As 
noted above, the duty to assist and standard of review are 
only applicable to the claim of service connection for a left 
ankle and foot disability once new and material evidence has 
been submitted to reopen them.  The Board will now address 
these concepts within the context of the circumstances 
presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The holding of the Court in 
Quartuccio specifically applies to cases in which the 
submission of new and material evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the three issues on 
appeal.  The Board observes that the veteran was informed in 
the December 2002 rating decision and the April 2004 
statement of the case (SOC) of the relevant law and 
regulations pertaining to his claims except that he was not 
notified of the law and regulations pertinent to new and 
material evidence claims.  However, in light of the decision 
below, the veteran is not prejudiced by the lack of notice of 
the current definition of new and material evidence or lack 
of notice of the law and regulations pertinent to new and 
material claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for increased ratings 
for bilateral knee disabilities in a letter dated in July 
2001, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need for 
evidence showing that his bilateral knee disabilities had 
worsened and now met the criteria for higher evaluations.  
The veteran was advised that this could be shown by medical 
evidence or other evidence showing his service-connected 
conditions had become worse or more disabling.  He was told 
that VA would obtain any VA medical records or other medical 
treatment records that he would tell VA about.  He was 
informed that VA would make reasonable efforts to help him 
get evidence necessary to support his claims.  Specifically, 
he was advised that VA would try to help him get such things 
as medical records, employment records, or records from other 
Federal agencies.  The veteran was, however, informed that 
"[i]t's still your responsibility to make sure these records 
are received by us."  July 31, 2001, letter, page 2.  
Moreover, the veteran was advised that he could send VA the 
evidence VA needed.  

Additionally, the RO informed the veteran of VA's duty to 
assist him in the development of his claim for service 
connection for a left foot and ankle disability in letters 
dated in April and September 2002, whereby the veteran was 
advised of the provisions relating to the VCAA, to include 
advising him of what the evidence must show to establish 
service connection for a left ankle and foot disability and 
the need to submit new and material evidence.  He was told 
that VA would obtain any VA medical records or other medical 
treatment records that he would tell VA about.  He was 
informed that VA would make reasonable efforts to help him 
get evidence necessary to support his claim.  Specifically, 
he was advised that VA would try to help him get such things 
as medical records, employment records, or records from other 
Federal agencies.  The veteran was, however, informed that 
"[i]t's still your responsibility to make sure these records 
are received by us."  September 21, 2002, letter, page 4; 
April 12, 2002, letter, page 4.  Moreover, the veteran was 
advised that he could send VA the evidence VA needed.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the July 2001 VCAA 
letter requested a response within 60 days and the April and 
September 2002 VCAA letters requested a response within 30 
days, those letters expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent].  One year has elapsed since the July 2001 and April 
and September 2002 VCAA letters.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
The Board notes that the claims for increased ratings for 
bilateral knee disabilities and the claim of service 
connection for a left foot and ankle disability were not 
adjudicated until after the issuance of the July 2001 and 
April and September 2002 letters.  Thus, the timing of those 
letters is not a cause for concern.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.  
There is no indication that there currently exists any 
evidence which has a bearing on the three issues now being 
decided case which has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearings at the RO in March 2005 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims file. 

Accordingly, the Board will proceed to a decision on the 
merits as to these three issues.



1.  Entitlement to service connection for a left foot and 
ankle disability.

Initial matter

As has been described in the Introduction above, the 
veteran's initial claim of entitlement to service connection 
for a left foot condition, to include a left ankle 
disability, was denied by the RO in an unappealed decision in 
October 1990.  
In November 2001, the veteran filed what the RO construed as 
a claim to reopen.  In an April 2002 letter, the RO indicated 
that it was reopening the veteran's claim for service 
connection for a left foot injury.  The RO denied the claim 
in December 2002 without reference to the previous denial 
beyond stating "service connection remains denied."  The RO 
did not determine whether new and material evidence had been 
submitted to reopen a claim of service connection for a left 
foot and ankle disability.  The RO certified the issue on 
appeal as service connection for a left foot injury.

Although the RO apparently adjudicated the claim on the 
merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is clear that the veteran is seeking exactly the same 
benefits as he did in 1990. That claim was denied, and he did 
not appeal.  In essence, the veteran's November 2001 
statement amounts to a request to reopen the previously 
denied claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The Board finds, therefore, that the proper issue on 
appeal is whether new and material evidence has been received 
which is sufficient to reopen the claim of entitlement to a 
left and ankle disability, which was denied in 1990.  The 
issue has been recharacterized accordingly on the title page.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As was discussed in the VCAA section above, the 
veteran has been amply apprised of what is required to 
establish his claim of entitlement to service connection for 
a left foot and ankle disability.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in November 2001, his 
claim will be adjudicated by applying the revised section 
3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in October 1990 included the veteran's service medical 
records from his first period of active duty from January 
1969 to January 1972 and a report of an April 1990 VA 
examination.  The service medical records reflect that in 
March 1969 the veteran sprained his left ankle and that there 
was no other treatment or complaints of left foot or ankle 
disability, except for a blister on the left Achilles tendon.  
On the separation examination, the veteran denied any history 
of foot trouble.  Physical examination revealed the lower 
extremities, including the feet, were normal.  The report of 
the April 1990 VA examination reflects a diagnosis of a 
history of a traumatic injury to the left foot with residual 
swelling, history of a bone spur, and symptomatic limitation 
of range of motion.  X-rays of the left foot taken in April 
1990 in conjunction with the VA examination were normal.  

The October 1990 decision

In the October 1990 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) evidence of 
in-service incurrence or aggravation of a disease or injury, 
and (b) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  As 
such, service connection for a left foot condition, to 
include a left ankle disability, was denied.

As noted in the Introduction, the veteran filed to reopen his 
claim in November 2001.  Additional evidence which has been 
received since October 1990 will be discussed below.



Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
a left foot condition, to include a left ankle disability, 
was denied in October 1990 due to a lack of competent medical 
evidence of a in-service disease or injury and a lack of 
competent medical nexus evidence between the veteran's 
service and any then-current left ankle disability.  As 
discussed above, in order for the claim to be reopened there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence added to the record since the denial includes 
service medical records from the veteran's period of active 
duty for training from November 1987 to June 1986 and his 
period of active duty from January 1991 to February 1992, VA 
treatment records from the 1990s and from 2000 to 2004, a 
report of a March 1995 VA examination, and a report of an 
October 2002 VA orthopedic examination.

The "old" evidence demonstrated a left ankle disability.  
The crucial matter at issue is whether the additionally 
received evidence shows (1) evidence of in-service incurrence 
or aggravation of a disease or injury, and (2) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

In this case, the additional evidence that has been added to 
the record since the RO's October 1990 decision includes the 
service medical records from the veteran's period of active 
duty for training from November 1987 to June 1988 and his 
period of active duty from January 1991 to February 1992.  
These service medical records reflect that the veteran was 
treated for a left ankle sprain in early 1988.  Also, in 
March 1991 it was reported that X-rays of the left foot and 
ankle revealed mild early degenerative changes in the foot 
and ankle.  The assessments included mild degenerative joint 
disease of the left ankle.  This evidence can be considered 
"new" in that it was not previously before the RO at the 
time of the October 1990 prior final denial.  The evidence 
can be considered "material" because it does relate to 
unestablished facts which are necessary to substantiate the 
claim, specifically in-service incurrence of disease or 
injury and medical nexus.  See 38 C.F.R. § 3.156 (2005).  The 
additional medical evidence suggests that the veteran had a 
chronic left ankle disability in service, degenerative joint 
disease.

Although there is no specific medical nexus opinion evidence 
which has been added to the record, the Board believes that 
the service medical records allow for the claim to be 
reopened, since the entire evidentiary record, when viewed on 
a de novo basis, may demonstrated continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b) (2005).
  
Accordingly, new and material evidence has been submitted.  
The veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993), which was alluded to above.  The second 
concern involves the statutory duty to assist, which comes 
into play at this juncture.  Third is the standard of review 
which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the RO in the December 2002 rating 
decision and the April 2004 SOC adjudicated the veteran's 
claim for service connection for a left foot and ankle 
disability on its merits without regard to the submission of 
new and material evidence.  The April 2004 SOC contains 
reference to 38 C.F.R. § 3.303.  As noted above, the April 
and September 2002 VCAA letters advised the veteran of what 
the evidence must show to establish service connection for a 
left foot and ankle disability and to identify medical 
evidence.  Those letters informed the veteran that VA would 
make reasonable efforts to obtain evidence and that he could 
send VA the necessary evidence.  The veteran has set forth 
his contentions as to why he believes that service connection 
should be granted for a left foot and ankle disability.  He 
has also submitted evidence in support of his claim, and he 
has not indicated that additional pertinent evidence exists.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO obtained the veteran's service medical 
records.  The RO also requested that the veteran provide it 
with sufficient information to obtain medical records from 
the veteran's identified providers.  The records from the 
veteran's identified provider, VA, have been obtained and 
associated with the veteran's VA claims folder.  The veteran 
was also afforded a VA examination.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.



(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board also wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  The Federal Circuit has held that material evidence 
is evidence that would contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, as has been discussed above, the service 
medical records reflect that the veteran sprained his left 
ankle during his first two periods of service.  Thus, there 
is evidence of an in-service injury.  As for an in-service 
disease, service medical records show that in March 1991 an 
assessment included mild degenerative joint disease of the 
left ankle.  In-service incurrence of injury and disease, 
that is to say ankle injuries and a finding of degenerative 
joint disease of the left ankle, has been shown to be 
sufficient to satisfy Hickson element (2).

The Board observes in passing that the statutory presumption 
found in 38 C.F.R. §§ 3.307 and 3.309 is not for application 
because arthritis was identified in service, not within the 
one year period after service.

With respect to Hickson element (1), current disability, the 
preponderance of the competent medical evidence does not show 
that a current disability in fact exists.
Specifically, the objective evidence does not reflect the 
presence of a left ankle disability or other residuals of a 
foot injury.  Recent VA treatment records do not reflect a 
diagnosis of a left ankle disability.  The report of the 
October 2002 VA orthopedic examination shows that the veteran 
was able to dorsiflex the left ankle 20 degrees without pain 
limitation.  He had no crepitus, swelling, or joint effusion.  
X-rays of the left ankle were normal, and the diagnosis was a 
normal examination of the left ankle.

The report of the October 2002 VA examination, which 
specifically addresses orthopedic symptomatology and shows no 
left ankle disability, is consistent with other post-service 
medical evidence contained in the four volumes of the claims 
file showing no diagnosis of a current left ankle disability, 
to include a March 1995 VA examination revealing no diagnosis 
of a left ankle disability.  Moreover, the October 2002 VA X-
rays are consistent with service medical records subsequent 
to March 1991, specifically normal X-rays of the left foot 
taken in May 1991, a report of a October 1991 medical 
evaluation board showing no diagnosis of a left ankle 
disability, a March 1992 unremarkable bone scan, and the 
April 1992 separation examination showing no ankle or foot 
abnormalities.  

The Board places greater weight on the evidence subsequent to 
the March 1991 service medical record showing no current 
disability.  Such evidence is more recent and, in the case of 
the October 2002 VA examination, includes a review of the 
veteran's claims file.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a left 
ankle disability, it is now well established that an opinion 
of a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a left ankle 
disability or other residuals of a foot injury, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus opinion exists.  It is clear that in the 
absence of a current diagnosis of a left ankle disability, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

As was discussed above, another means of establishing nexus 
to service is continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2005).  However, there is 
no post-service medical evidence of a left foot and ankle 
disability.    Continuity of symptomatology has manifestly 
not been demonstrated by medical evidence.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999).  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left foot and ankle disability.  The claim is therefore 
denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected status post right knee injury.

3.  Entitlement to an increased disability rating for 
service-connected post-operative residuals of post-traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

For the sake of economy, these issues will be addressed 
together.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA  Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

(i.)  The right knee disability

The veteran's service-connected right knee disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability: 30 % severe; 20 % moderate; and 10% slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

(ii.)  The left knee disability

The veteran's service-connected left knee disability is 
currently rated under Diagnostic Code 5010 [arthritis due to 
trauma].  Trauma-induced arthritis, substantiated by X-ray 
findings, shall be rated as degenerative arthritis under 
Diagnostic Code 5003.   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  For the purpose of rating disability from 
arthritis, the knee is a major joint.  38 C.F.R. § 4.45 
(2005).

In this case, the appropriate joint involved, the left knee, 
is evaluated under Diagnostic Codes 5260 and 5261, limitation 
of flexion and limitation of extension, respectively.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).



Analysis

(i) The right knee disability

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a zero percent disability 
rating for status post right knee injury under Diagnostic 
Code 5257 [knee, other impairment of].  The schedular 
criteria focus on subluxation and instability of the knee.

The Board concludes that rating the knee under Diagnostic 
Code 5257 [knee impairment, other] is most appropriate in 
this case.  The Board has reviewed the evidence in light of 
the criteria enumerated under the diagnostic codes related to 
the knees.  The medical evidence does not indicate that there 
has been dislocation or removal of the semilunar cartilage.  
The most recent medical evidence similarly is not consistent 
with impairment, nonunion or malunion of the tibia and fibula 
or of genu recurvatum.  Application of Diagnostic Codes 5258, 
5259, 5262 and 5263 is therefore no appropriate.

Diagnostic Codes 5260 and 5261 deal with limitation of knee 
motion.  An April 2000 VA outpatient treatment record 
reflects that the veteran had a full range of motion in the 
right knee.  Moreover, the reports of the November 2001 and 
October 2002 VA examinations reflect that X-rays of the right 
knee were normal.  Thus, Diagnostic Code 5003 [degenerative 
arthritis] is not for application in this case.  
Additionally, the November 2001 VA examiner measured range of 
motion of the right knee from 0 to 55 degrees with pain at 55 
degrees, and the October 2002 VA examiner measured range of 
motion of the right knee from 0 to 130 with no pain.  This 
range of motion is consistent with a noncompensable rating 
under the limitation of motion codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2005); See also 38 C.F.R. § 4.71, 
Plate II.  Thus, application of these codes would not avail 
the veteran.  Although the veteran claims that he has been 
advised to have total right knee replacement, Diagnostic Code 
5055 is not applicable in the absence of a knee replacement.  
The present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1996).

In short, the Board has identified no more appropriate 
diagnostic code than the currently assigned Diagnostic Code 
5257.

Schedular rating

The veteran complains of right knee pain at night and that 
such pain is followed by immobility on prolonged walking and 
is worsened by bending or squatting.  
See the reports of November 2001 and October 2002 VA 
orthopedic examinations, as well as the hearing transcript, 
page 3.  

The objective medical evidence, however, does not demonstrate 
even slight right knee pathology.  

The report of the October 2002 VA orthopedic examination 
shows that there was no varus or valgus instability in the 
right knee and that the right knee had a negative drawer 
sign.  The October 2002 examiner diagnosed a normal right 
knee.  The report of the November 2001 VA orthopedic 
examination reflects that with the right knee in full 
extension, there was no evidence of joint laxity of the 
medial, lateral, and collateral ligaments.     

The Board is of course cognizant that the veteran's right 
knee disability is rated by analogy to Diagnostic Code 5257, 
and that all of his reported symptoms, not just  recurrent 
subluxation or lateral instability, should be considered.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating are examples 
rather than requirements; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].  However, the evidence, particularly 
the findings on the November 2001 and October 2002 VA 
orthopedic examinations, does not reflect any symptoms which 
rise even to the level of "slight" symptomatology.  The 
November 2001 VA orthopedic examination revealed no evidence 
of muscle atrophy. More importantly, the right knee was 
pronounced normal on examination in October 2002.  
Significantly, the medical record is devoid of any reference 
to treatment for right knee pathology.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the evidence in 
favor of the claim are the veteran's self-reports of right 
knee pain; however, these reports are in the context of a 
virtually negative medical record.  Although the Board has 
taken the veteran's contentions into consideration, the Board 
finds the objective medical evidence to be more credible and 
more probative.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  See 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  The 
Board finds no objective basis on which to award a 
compensable rating.  

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As noted above, the veteran has complained of 
pain on use.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

Conclusion

In short, the evidence does not describe knee symptomatology 
that is consistent with or approximates that which would 
allow for the assignment of a 10 percent schedular disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.
The matter of an extraschedular rating will be discussed 
below.

(ii.)  The left knee disability

Assignment of diagnostic code

As noted above, the veteran's service-connected post-
traumatic arthritis of the left knee is rated under 
Diagnostic Code 5010, traumatic arthritis.  This rating is 
based on x-ray evidence of left knee arthritis.  

The veteran testified at his hearing that his left knee may 
sometimes give out when climbing stairs.  See the hearing 
transcript, page 3.  He also reported left knee instability 
and the occasional use of a knee brace for the left knee at 
the November 2001 VA examination.  The Board has therefore 
explored the possibility of using Diagnostic Code 5257 to 
rate the veteran's left knee.  However, Diagnostic Code 5257 
is not applicable because of the absence of competent medical 
evidence of lateral instability or recurrent subluxation.  
The report of the October 2002 VA orthopedic examination 
shows that there was no varus or valgus instability in the 
left knee and that the left knee had a negative drawer sign.  
The report of the November 2001 VA orthopedic examination 
reflects that with the left knee in full extension, there was 
no evidence of joint laxity of the medial, lateral, and 
collateral ligaments.  

In short, the Board believes that the veteran's left knee 
arthritis is most appropriately rated under Diagnostic Code 
5010.



Schedular rating

As explained in the law and regulations section above, 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  In turn, Diagnostic Code 5003 rates 
based upon limitation of motion, in this case, Diagnostic 
Codes 5260 and 5261.  Accordingly, the Board will apply 
Diagnostic Codes 5010, 5003, 5260, and 5261 in rating the 
veteran's right knee arthritis.  

With respect to limitation of motion of the left leg, the 
April 2000 VA outpatient treatment record reflects that the 
veteran had a full range of motion in the left knee.  

At the November 2001 VA examination, the veteran had a range 
of motion in the right knee joint from 0 to 55 degrees, which 
does not meet the criteria for a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  Similarly, the recorded 
range of motion at the October 2002 VA examination does not 
rise to a compensable level under Diagnostic Codes 5260 and 
5261.  The veteran's left knee range of motion was recorded 
as from 0 to 130 degrees without pain.  There is no other 
evidence showing more restricted limitation of motion.  Under 
such circumstances, the right knee arthritis is rated 10 
percent disabling based on  noncompensable limitation of 
motion and X-ray evidence of arthritis.  See 38 C.F.R. § 
4.71, Diagnostic Code 5003.

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2005).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

During VA examinations, the veteran has complained of pain 
with climbing stairs, immobility, prolonged walking, bending, 
and squatting.  However, it is important to emphasize that 
the Rating Schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In 
any event, there is no evidence that such symptomatology 
warrants the assignment of additional disability.  There is 
nothing in the medical evidence of record to support that the 
veteran experienced weakness, fatigability, a lack of 
coordination, or restricted or excess movement.  In short, 
the medical evidence does not demonstrate functional loss 
which would enable the Board to assign additional disability 
under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59.

Extraschedular evaluation

In the April 2004 SOC, the RO considered the matter of 
referral of the issues of increased ratings for the service-
connected knee disabilities for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either of 
his service-connected knee disabilities.  Indeed, it does not 
appear from the record that he has not been hospitalized 
after his last period of service for either knee disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
There is no indication that the service-connected knee 
disabilities markedly interfere with employment.  The report 
of a February 2003 VA examination indicates that the veteran 
is along-distance bus driver and had been for many years; 
before that, he worked for a municipal bus company.  In 
short, there is nothing in the current evidence of record to 
indicate that the two service-connected disabilities cause 
impairment with employment over and above that which is 
contemplated in the assigned zero and 10 percent schedular 
ratings.    See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
for increased disability ratings for his service-connected 
bilateral knee disabilities.  The claims are therefore 
denied.


ORDER

Service connection for a left foot and ankle disability is 
denied.

An increased disability rating for service-connected status 
post right knee injury is denied.  

An increased disability rating for service-connected post-
operative residuals of post-traumatic arthritis of the left 
knee is denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD and increased disability ratings for residuals of a 
right foot injury, herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion, bilateral ulnar neuropathies, and 
bilateral carpal tunnel syndrome.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that these claims must be remanded 
for further evidentiary development.

4.  Entitlement to service connection for PTSD.

In a February 2003 VA Form 21-4142, the veteran reported that 
he had been treated by a Dr. P. in 1976 and 1986 for a 
"mental breakdown"; at Grant Hospital, in Chicago, 
Illinois, in 1987; and at the Lakeside VA Medical Center in 
Chicago, Illinois, from mid-1995 to 1997.  Attempts to get 
the private records were not made.  As for records from the 
Lakeside VA Medical Center during the reported period of 
treatment, only records dated from January to July 1995 have 
been associated with the veteran's claim file.  There may be 
additional records from the period from July 1995 to December 
1997 which, if they exist, should be obtained.   

5.  Entitlement to an increased disability rating for 
service-connected right elbow ulnar neuropathy, currently 
rated as 30 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected left elbow ulnar neuropathy, currently 
rated as 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
rated as 10 percent disabling.


Reasons for remand

VA medical records

In a June 2004 VA Form 9, the veteran reported that he 
underwent a neurological examination in March 2004 at the VA 
medical center in North Chicago, Illinois.  This record needs 
to be obtained.  The last request for records from that 
facility was for the period from June to July 2000.

Medical examination

At the March 2005 hearing, the veteran testified that his 
right hand symptomatology had worsened within the last year.  
The last VA neurological examination was in October 2002.  
Under the circumstances here presented, the Board believes 
that a current medical examination for all of the veteran's 
neurological disabilities is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].

9.  Entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion.

10.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right foot 
injury.

Reasons for remand

VCAA notice

The RO did not send a letter to the veteran which complies 
with the notice provisions of the VCAA as to these two 
issues.  The Board has been prohibited from itself curing 
this defect.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA examination

The veteran claims that he has a right ankle disability as a 
part of his service-connected residuals of a right foot 
injury.  The report of the October 2002 VA orthopedic 
examination does not clearly reflect that the right ankle was 
examined.  The Board believes that a current medical 
examination is necessary to identify any current right ankle 
disability and discuss whether any such disability is related 
to the veteran's right foot disability.

With respect to the back disability, the Board believes that 
the examiner should clearly identify any limitation of motion 
as well as any radiculopathy which is present.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of increased disability ratings for 
residuals of a right foot injury; and for 
herniated nucleus pulposus, C5-C6, status 
post discectomy and fusion, must be 
provided to the veteran, with a copy to 
his representative.

2.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Lakeside VAMC (in particular the records 
from July 1995 to December 1997 and from 
March 2004 to the present) and the North 
Chicago VAMC (since June 2000).  Any such 
treatment records so obtained should be 
associated with the veteran's VA claims 
folder.

3.  VBA should request all records from 
Dr. P. of Chicago, Illinois, and the 
Grant Hospital in Chicago, Illinois, for 
treatment of psychiatric symptomatology.  
Any such treatment records so obtained 
should be associated with the veteran's 
VA claims folder.

4.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected 
bilateral ulnar neuropathy and bilateral 
carpal tunnel syndrome; the severity of 
the service-connected herniated nucleus 
pulposus, C5-C6, status post discectomy 
and fusion; and the existence of any 
right ankle disability.  The examiner 
should determine whether any right ankle 
disability is related to the service-
connected residuals of a right foot 
injury.  If any specialist consultations 
and/or diagnostic testing is deemed to be 
appropriate, this should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


